                                                       1   ERIC A. NYBERG, ESQ. (Bar No. 131105)
                                                           CHRIS D. KUHNER, ESQ. (Bar No. 173291)
                                                       2   SARAH L. LITTLE, ESQ. (Bar No. 215635)
                                                           KORNFIELD, NYBERG, BENDES, KUHNER & LITTLE P.C.
                                                       3   1970 Broadway, Suite 600
                                                           Oakland, California 94612
                                                       4   Telephone: (510) 763-1000
                                                           Facsimile: (510) 273-8669
                                                       5   Email: e.nyberg@kornfieldlaw.com
                                                           Email: c.kuhner@kornfieldlaw.com
                                                       6   Email: s.little@kornfieldlaw.com

                                                       7   Attorneys for Debtor Anamarie Avila Farias

                                                       8
                                                                                    UNITED STATES BANKRUPTCY COURT
                                                       9
                                                                                    NORTHERN DISTRICT OF CALIFORNIA
                                                      10
                                                      11   In re                                                    Case No. 20-40377 CN
1970 Broadway, Suite 600 Oakland, California 94612




                                                      12   Anamarie Avila Farias,                                   Chapter 11

                                                      13                                                            STATUS CONFERENCE
                                                                                                                    STATEMENT
                                                      14                                              Debtor.

                                                      15                                                              Date: March 26, 2020
                                                                                                                      Time: 10:00 a.m.
                                                      16                                                              Ctrm: 215
                                                                                                                            U.S. Bankruptcy Court
                                                      17                                                                    1300 Clay Street
                                                                                                                            Oakland, CA 94612
                                                      18
                                                      19           Debtor Anamarie Avila Farias, by and through counsel, hereby submits this statement
                                                      20   pursuant to 11 U.S.C. §1188(c):
                                                      21           General Background
                                                      22           The Debtor filed her Sub. Chapter 5 of Chapter 11 case after lengthy litigation in the
                                                      23   Superior Court of California, Contra Costa County commenced as conservator actions regarding
                                                      24   the Debtor's mother and sister. The matter was settled on June 18th, 2019 after a long mediation
                                                      25   session and resulted in a confidential Settlement Agreement being drafted and signed by all
                                                      26   parties. The Debtor attempted to effect the terms of the Settlement Agreement which required her
                                                      27   to list for sale real property located at 950 Country Run in Martinez CA. The Debtor was unable to
                                                      28   get her mother or her mother's conservator to sign the listing agreement and asserts this was one

                                                                                                        -1-
                                                     Case: 20-40377     Doc# 40     Filed: 03/12/20   Entered: 03/12/20 14:42:30       Page 1 of 6
                                                       1   among several breaches of the Settlement Agreement by her mother and other parties, including

                                                       2   by filing the Settlement Agreement in this court.

                                                       3           The Superior Court judge ordered a receiver appointed to sell the real property, but as of

                                                       4   the bankruptcy petition date the property had not yet been listed for sale. The debtor was facing

                                                       5   exponentially increasing attorney’s fees for her own counsel and counsel for her mother was

                                                       6   insisting on payment of additional attorney’s fees for himself as a condition to renegotiating the

                                                       7   Settlement Agreement. The Chapter 11 case was filed to accomplish sale of the real estate and

                                                       8   payment of the claims without the necessity of a trial in the Superior Court over the breach of

                                                       9   contract issues, and for the purpose of minimizing the amount of attorney’s fees she would pay

                                                      10   related thereto.

                                                      11           General Case Administration
1970 Broadway, Suite 600 Oakland, California 94612




                                                      12           a. Monthly Operating Reports

                                                      13           The first operating report, covering the period February 19 through March 31st, 2020 is not

                                                      14   due until April 21st, 2020. The Debtor intends to comply with this deadline.

                                                      15           b. Quarterly United States Trustee Fees

                                                      16           Fees are not required pursuant to 28 U.S.C. §1930(a)(6)(A).

                                                      17           c. Cash Collateral

                                                      18           The Debtor has sought and obtained interim permission to use cash collateral to pay

                                                      19   secured creditors. The Debtor has paid the March mortgage payments to Wells Fargo and Chase

                                                      20   Bank. A final hearing on Debtor’s Motion to Use Cash Collateral is set for March 26, 2020 at

                                                      21   10:00 a.m.

                                                      22           d. Post-Petition Taxes

                                                      23           No post-petition taxes are currently due.

                                                      24           e. Funds of the Estate

                                                      25           The Debtor has closed her bank accounts and opened DIP accounts with Wells Fargo

                                                      26   Bank, including two accounts for cash collateral and a general operating account.

                                                      27           The Debtor has appeared for her Initial Debtor’s Interview at the office of the United

                                                      28   States trustee on March 5, 2020 and has provided the requested documents to the US Trustee and


                                                                                                         -2-
                                                     Case: 20-40377     Doc# 40     Filed: 03/12/20     Entered: 03/12/20 14:42:30        Page 2 of 6
                                                       1   to Gina Klump, the Chapter 11 Trustee appointed in this case.

                                                       2          The Debtor will appear at her status conference hearing on March 26, 2020 and at the

                                                       3   Meeting of Creditors scheduled for March 23, 2020.

                                                       4          Consensual Plan Efforts

                                                       5          The bankruptcy case has been pending for less than 30 days. A plan of has not yet been

                                                       6   filed. Counsel for the Debtor has had a discussion with Oliver Bray, who represents Anamaria

                                                       7   Avila Bugarin, and has had a call with David Hermelin, who is the attorney for the court appointed

                                                       8   receiver. Counsel has also attempted to communicate with David Sternberg, the Debtor’s probate

                                                       9   counsel and creditor, and Dan Vaughn, the Debtor’s sister’s counsel, who was recently filed a

                                                      10   Motion for Relief from Stay.       Council’s discussion with Oliver Bray centered around the

                                                      11   formulation of a consensual Chapter 11 plan and eliciting Bray concerns regarding the case. The
1970 Broadway, Suite 600 Oakland, California 94612




                                                      12   discussion with Hermelin was to discuss the desire for a consensual plan, understand what work

                                                      13   had been performed by the receiver and counsel to-date and to understand why certain actions

                                                      14   were or were not taken since the appointment and what issues, if any, the receiver or Hermelin had

                                                      15   that the Debtor should address.

                                                      16          The Debtor intends to sell the property at 950 Country Run, Martinez, CA to fund the

                                                      17   chapter 11 plan.    She believes she will have satisfied the best interests test and projected

                                                      18   disposable income test from those proceeds. The issues will be around how those proceeds are

                                                      19   distributed in the plan and how the Settlement Agreement terms will be affected by the

                                                      20   requirements of the Bankruptcy Code.          It is not clear whether Bray, Bugarin and other

                                                      21   professionals are creditors of Farias or have claims against whatever property interests may exist

                                                      22   for Bugarin. In order to avoid fighting about those issues further, the Debtor intends to propose a

                                                      23   plan that primarily conforms to the Settlement Agreement as it relates to those parties to the extent

                                                      24   permissible under the Code.

                                                      25          The Debtor has sufficient income from self-employed income, her husband’s wages and

                                                      26   rents from the properties to ensure the assets are adequately protected and the mortgage payments

                                                      27   are paid. The Debtor has insurance on the property of the estate and those policies have been

                                                      28   provided to the U.S. Trustee and Gina Klump.


                                                                                                         -3-
                                                     Case: 20-40377     Doc# 40     Filed: 03/12/20     Entered: 03/12/20 14:42:30       Page 3 of 6
                                                       1          The Debtor intends to have a draft plan ready to circulate by the time of the Status

                                                       2   Conference. Once the plan is drafted, the Debtor will continue working with the parties to work

                                                       3   toward a consensual plan.

                                                       4
                                                       5   Dated: March 12, 2020                        Kornfield, Nyberg, Bendes, Kuhner & Little, P.C.

                                                       6
                                                       7
                                                                                                     By:/s/ Sarah L. Little
                                                       8                                                (Bar No. 215635)
                                                                                                        Attorneys Debtor Anamarie Avila Farias
                                                       9
                                                      10
                                                      11
1970 Broadway, Suite 600 Oakland, California 94612




                                                      12
                                                      13
                                                      14
                                                      15
                                                      16
                                                      17
                                                      18
                                                      19
                                                      20
                                                      21
                                                      22
                                                      23
                                                      24
                                                      25
                                                      26
                                                      27
                                                      28

                                                                                                       -4-
                                                     Case: 20-40377    Doc# 40     Filed: 03/12/20   Entered: 03/12/20 14:42:30      Page 4 of 6
                                                       1                                   DECLARATION OF SERVICE

                                                       2          I, the undersigned, declare:
                                                                  I am employed in the City of Oakland, County of Alameda, California. I am over the age
                                                       3
                                                           of 18 years and not a party to this action. My business address is 1970 Broadway, Suite 600,
                                                       4
                                                           Oakland, California 94612.
                                                       5          I am readily familiar with the business practices of my employer, Kornfield, Nyberg,
                                                       6   Bendes, Kuhner & Little, P.C., for the collection and processing of correspondence for mailing
                                                       7   with the United States Postal Service and that correspondence is deposited with the United States

                                                       8   Postal Service that same day in the ordinary course of business unless indicated below by
                                                           electronic service.
                                                       9
                                                                  On March 12, 2020, I served the following documents:
                                                      10
                                                                  STATUS CONFERENCE STATEMENT
                                                      11   by placing copies of said documents in a sealed envelope and served in the manner described
1970 Broadway, Suite 600 Oakland, California 94612




                                                           below addressed as follows:
                                                      12
                                                                  Via-ECF                                         Via-ECF
                                                      13
                                                                  Timothy S. Laffredi                             Gina R. Klump
                                                      14          Office of the U.S. Trustee - SF                 17 Keller Street
                                                                  450 Golden Gate Ave.                            Petaluma, CA 94952
                                                      15          Suite 05-0153
                                                                  San Francisco, CA 94102                         Via-ECF
                                                      16                                                          JPMORGAN CHASE BANK, N.A.
                                                                  Via-ECF                                         Aldridge Pite, LLP
                                                      17
                                                                  WELLS FARGO BANK, N.A.                          4375 Jutland Drive, Suite 200
                                                      18          Aldridge Pite, LLP                              PO Box 17933
                                                                  4375 Jutland Drive, Suite 200                   San Diego, CA 92117
                                                      19          PO Box 17933
                                                                  San Diego, CA 92117                             Via-ECF
                                                      20                                                          Daniel S. Vaughan
                                                      21          SEE ATTACHED SERVICE LIST                       Law Offices of Daniel S. Vaughan
                                                                                                                  1485 Civic Ct. #1330
                                                      22                                                          Concord, CA 94520

                                                      23          I placed such envelopes for collection and mailing at my employer's office following
                                                      24   ordinary business practices, addressed to the addressee designated.

                                                      25          I declare under penalty of perjury that the foregoing is true and correct. Executed this 12th
                                                           day of March, 2020 at Oakland, California.
                                                      26
                                                      27                                                       /s/ Gail A. Michael
                                                      28

                                                                                                         -5-
                                                     Case: 20-40377     Doc# 40     Filed: 03/12/20     Entered: 03/12/20 14:42:30      Page 5 of 6
Cara Lankford, Attorney                        Chase Mortgage                                 Anamaria Avila Bugarin
23 Altarinda Rd. Suite 215                     Chase Records Center/Attn: Correspondenc       564 Silver Lake Dr.
Orinda, CA 94563-2606                          Mail Code LA4 5555                             Fairfield, CA 94534-6811
                                               700 Kansas Ln
                                               Monroe, LA 71203-4774

 Daniel S. Vaughn, Attorney                    David Hermelin                                 Citi/Sears
 1485 Civic Ct.                                Hermelin Law Firm                              Citibank/Centralized Bankruptcy
 Concord, CA 94520-5279                        706 Main Street, Suite C                       Po Box 790034
                                               Martinez, CA 94553-1141                        St Louis, MO 63179-0034


(p)DISCOVER FINANCIAL SERVICES LLC             Frederic Webster, Attorney                     David Sternberg, Attorney
PO BOX 3025                                    3743 Railroad Ave.                             319 Lennon Lane Suite A
NEW ALBANY OH 43054-3025                       Pittsburg, CA 94565-5205                       Walnut Creek, CA 94598-2418



 Isidro Farias                                 Jon Webster, Attorney                          Keith and Ann Scottsdale
 871 Vine Hill Way                             1985 Bonifacio Street, Suite 102               1234 Rolling Hill Court
 Martinez, CA 94553-5855                       Concord, CA 94520-2264                         Martinez, CA 94553-4856



Law Office of Oliver Bray                      Law Offices of Austin Nagel
                                               111 Deerwood Rd., Suite 305                    MOHELA
736 Ferry Street
                                               San Ramon, CA 94583-1530                       Attn: Bankruptcy
Martinez, CA 94553-1624
                                                                                              633 Spirit Dr
                                                                                              Chesterfield, MO 63005-1243


Russ Salva                                     Parkside 7266 HOA
                                               c/o RealManage                                 Parkside 7266 Homeowners Association Inc
950 Country Run Dr.                                                                           P.O. Box 803555
Martinez, CA 94553-3477                        P.O. Box 45467
                                               San Francisco, CA 94145-0467                   Dallas, TX 75380-3555



 The Demiris Law Firm                          Specialized Loan Servicing/SLS                 Terence Murphy, Attorney
 700 Ygnacio Valley Rd., Suite 140             Attn: Bankruptcy Dept                          2280 Diamond Blvd., #440
Walnut Creek, CA 94596-8235                    8742 Lucent Blvd #300                          Concord, CA 94520-5764
                                               Highlands Ranch, CO 80129-2386


Wells Fargo Bank                               Wells Fargo
Mac F823f-02f                                  Attn: Bankruptcy Dept
Po Box 10438                                   PO Box 659558
Des Moines, IA 50306-0438                      San Antonio, TX 78265


                                               Wells Fargo Home Mortgage
                                               PO Box 10335
                                               Des Moines, IA 50306-0335



                                               Discover Financial
                                               Attn: Bankruptcy Department
                                               Po Box 15316
                                               Wilmington, DE 19850
                Case: 20-40377       Doc# 40     Filed: 03/12/20           Entered: 03/12/20 14:42:30     Page 6 of 6
